DISSENTING OPINION
Bolger, J.
In Mondal Estate, 41 D. & C. 2d 570 (1967), this court held that the “Iron Curtain” Act of 1953 has no application to a case wherein a fiduciary is in possession of money or property which is not distributable as a matter of right to a beneficiary. It was held that where a fiduciary has discretion to withhold payment, then the award must be made to him and not to the Commonwealth as custodian under the 1953 Act. The court then explained:
“This does not mean that trustees in the present case may send money or property to the relatives in Russia if it appears clear that the distributees would not have ‘the actual benefit, use, enjoyment or control’ thereof. What it does mean is that the primary right to make this determination is placed in the discretion of trustees, and not in the court. Trustees must exercise the same common skill, common prudence and *418common caution that is demanded of all trustees in the performance of their duties. The manner in which trustees exercise their discretion is subject to the control of the court in this case, as in every other similar case, to prevent trustees from abusing the discretion which has been vested in them by testatrix, or from administering the trust in a negligent manner”.
The Mondal decision makes it clear that discretion to distribute or not was in the trustees. Their exercise of that discretion is subject to control of court to prevent abuses. However, it is clear from the record of this case that there was no abuse of discretion: (1) During the 10-year term of this trust, 1952-62, the trustees relied upon the advice of their counsel that this court would not permit the sending of money or goods to the beneficiaries in Lithuania; (2) the difficulty in communicating with the Lithuanian benefi-' ciaries and the communications themselves raised what may be termed reasonable doubt as to whether “proper contact” had been made and whether “adequate and authentic receipts” could be obtained; (3) consideration must be given to the background of political and economic conditions in the Soviet Union as they existed at that time, being careful not to apply present-day conditions, and also to the background of the attitude of this court as embodied in decisions such as Zupko Estate, 15 D. & C. 2d 442, 9 Fiduc. Rep. 78 (1958), and in Philadelphia O. C. Rule 69.6. These factors indicate clearly the reasons the trustees did not send money or parcels. It is difficult to discern how such action can constitute an abuse of discretion. I would affirm.